Judiciary  |  Opinions
	
	
	
	
    	
		
		



















 





					
	




	Skip to Content
		



	Follow us on Twitter
	Follow us on Facebook
	Follow us on Youtube
 



General Information 

General Information
Contact Information
Pay Traffic Fines Online
Scam Alerts
Job Opportunities
Hawaii Courts Mobile App
Jury Service
Judiciary Overview
Court Administration
Business with Judiciary
Sealing Court Records


News & Reports 

News & Reports
Press Releases
Legislative Update
Reports
In the Media
Oral Arguments
Media Guidelines
Speeches
Judicial Financial Disclosure Statements


Self-Help 

Self-Help
Court Forms
Pay Traffic Fines Online
Collections Agency (MSB)
Victim Services
Request Court Records
Traffic Cases
Self-Help Centers
Protective Orders
Mortgage Foreclosure
Sealing Court Records
Small Claims
Regular Claims
Divorce
Landlord-Tenant Claims
Tips on Going to Court


Services 

Services
ADA
Court Interpreting
Language Assistance
Law Library
Mediation/ADR
Children’s Justice Centers
Victim Services
Volunteer Court Navigators at Maui District Court
Volunteer Settlement Master Process
Vehicle Tracker


Courts 

Courts
Supreme Court
Intermediate Court of Appeals
Circuit Court
District Court
Family Court
Land and Tax Appeal Courts
Administrative Adjudication
Commission on Judicial Conduct
Judicial Performance Reviews
Judicial Selection Commission
Judicial Financial Disclosure Statements


Legal References 

Legal References
Search Court Records
Proposed Rule Changes
Supreme Court Various Orders
Opinions and Orders
Court Rules
Internet Resources


Community Outreach 

Community Outreach
Courts in the Community
Civic Education
Volunteer Opportunities
Judiciary History Center
Divorce Law Seminar
Court Tours


Special Projects & Events 

Special Projects & Events
Courts in the Community
Criminal Pretrial Task Force
DWI Court
Environmental Court
Girls Court
Hawaii Courts Mobile App
HOPE Probation
Kona Judiciary Complex Project
Mental Health Court
STAE (Steps to Avoid Eviction)
Veterans Treatment Court


 

Home
For Public 

Contact Information
Pay Traffic Fines Online
Court Forms
Scam Alerts
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Volunteer Court Navigators at Maui District Court
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Feedback Form


For Litigants 

Court Forms
Pay Fines
Search Court Records
Law Library
Internet Legal Resources
Attorney Information
Billingual Attorneys
Child Custody Evaluators Registry
Feedback Form


For Attorneys 

General Information
Civil JEFS Info Page
Efiling
Bar Application
Billingual Attorneys
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry
Feedback Form


For Jurors 

Jury Service Information
Court Information
Contact Information
Feedback Form


For Media 

Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Facilities Use Application


Language Access 

Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information


ADA 

ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information


Access to Justice 

Access to Justice Commission
Access to Justice Initiatives
Access to Justice Rooms
Hawaii Self-Help Interactive Forms
Hawaii Legal Services Portal
Hawaii Online Pro Bono
Judiciary’s 20/20 Vision
Small Claims Court Q&A
Volunteer Court Navigators at Maui District Court


Contact Us
 





Home » Hawaii Appellate Court Opinions and Orders » Opinions






Opinions			 
			
For 2009 and older, Case Number link will display content as an html page. PDF link will display a scanned image with file date stamp and judicial signatures. Beginning in 2010, Case Number link will display a scanned image with file date stamp and judicial signatures. ADA link will display an accessible file compatible with online reader devices. Click here to view Opinions and Orders from 1998 to 2009.






Date
Ct.
Case Number
Case Name
Appealed From
Reporter Citation




July 9, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
In re B Children (Order Rejecting Application for Writ of Certiorari). ICA s.d.o., filed 04/10/2019 [ada], 144 Haw. 154. Application for Writ of Certiorari, filed 05/17/2019.

Family Court, 1st Circuit



July 9, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Phillips (Order Accepting Application for Writ of Certiorari). ICA s.d.o., filed 02/15/2019 [ada]. Application for Writ of Certiorari, filed 05/28/2019.

District Court, 3rd Circuit, Kona Division



July 9, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Nicol (Amended Order Rejecting Application for Writ of Certiorari). ICA Order Dismissing the Appeal for Lack of Appellate Jurisdiction, filed 01/11/2017 [ada].  Application for Writ of Certiorari, filed 03/13/2017.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 04/27/2017 [ada]. S.Ct. Opinion, filed 08/30/2017 [ada], 140 Haw. 482.  ICA s.d.o., filed 02/25/2019 [ada], 144 Haw. 62.  Application for Writ of Certiorari, filed 05/28/2019. S.Ct. Order Rejecting Application for Writ of Certiorari, filed 07/09/2019.

Circuit Court, 1st Circuit



July 9, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
HSBC Bank USA v. Marcantonio (Order Dismissing Application for Writ of Certiorari). ICA s.d.o., filed 12/28/2018 [ada], 143 Haw. 525. Application for Writ of Certiorari, filed 03/25/2019. S.Ct. Order Accepting Application for Writ of Certiorari, filed 05/06/2019 [ada].

Circuit Court, 2nd Circuit



July 9, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Nicol (Order Rejecting Application for Writ of Certiorari). ICA Order Dismissing the Appeal for Lack of Appellate Jurisdiction, filed 01/11/2017 [ada].  Application for Writ of Certiorari, filed 03/13/2017.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 04/27/2017 [ada]. S.Ct. Opinion, filed 08/30/2017 [ada], 140 Haw. 482.  ICA s.d.o., filed 02/25/2019 [ada], 144 Haw. 62.  Application for Writ of Certiorari, filed 05/28/2019.   S.Ct. Amended Order Rejecting Application for Writ of Certiorari, filed 07/09/2019 [ada].

Circuit Court, 1st Circuit



July 9, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Trustees of the Estate of Bernice Pauahi Bishop v. Au (Order Denying Motion for Reconsideration). ICA s.d.o., filed 06/28/2019 [ada]. Motion for Reconsideration, filed 07/04/2019.

Circuit Court, 1st Circuit



July 8, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Ernes (Order Accepting Application for Writ of Certiorari). ICA s.d.o., filed 02/07/2019 [ada], 144 Haw. 60. Application for Writ of Certiorari, filed 05/28/2019.

District Court, 1st Circuit, Honolulu Division



July 5, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Skahan v. Stutts Construction Company, Inc. (Order Denying June 29, 2019 HRAP Rule 40 Motion for Reconsideration of June 28, 2019 Order Dismissing Appeal). ICA Order Dismissing Appeal, filed 06/28/2019 [ada]. Motion for Reconsideration, filed 06/29/2019.

Labor and Industrial Relations Appeals Board



July 5, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Smith v. Hawaii Behavioral Health, LLC (Order Approving Stipulation to Dismiss Appeal).

Labor and Industrial Relations Appeals Board



July 5, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
In re BCI Coca-Cola Bottling Company of Los Angeles, Inc. v. Murakami (Order of Correction). ICA mem. op., filed 09/28/2018 [ada], 143 Haw. 235. Motion for Reconsideration, filed 10/08/2018. ICA Order Denying Motion for Reconsideration, filed 10/30/2018 [ada]. Application for Writ of Certiorari, filed 12/21/2018. S.Ct. Order Accepting Application for Writ of Certiorari, filed 01/31/2019 [ada]. S.Ct. Opinion, filed 06/10/2019 [ada]. Motion for Reconsideration, filed 06/28/2019. S.Ct. Order Denying Motion for Reconsideration, filed 07/03/2019 [ada].

Circuit Court, 1st Circuit



July 5, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Carmichael v. Board of Land and Natural Resources (Order Denying Motion for Reconsideration). ICA mem. op., filed 06/18/2019 [ada]. Motion for Reconsideration, filed 06/28/2019.

Circuit Court, 1st Circuit



July 3, 2019
S.Ct
SCAD-XX-XXXXXXX [ADA]
Office of Disciplinary Counsel v. Kealoha (Order Granting Petition).

Original Proceeding



July 3, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
In re BCI Coca-Cola Bottling Company of Los Angeles, Inc. v. Murakami (Order Denying Motion for Reconsideration). ICA mem. op., filed 09/28/2018 [ada], 143 Haw. 235. Motion for Reconsideration, filed 10/08/2018. ICA Order Denying Motion for Reconsideration, filed 10/30/2018 [ada]. Application for Writ of Certiorari, filed 12/21/2018. S.Ct. Order Accepting Application for Writ of Certiorari, filed 01/31/2019 [ada]. S.Ct. Opinion, filed 06/10/2019 [ada]. Motion for Reconsideration, filed 06/28/2019. S.Ct. Order of Correction, filed 07/05/2019 [ada].

Circuit Court, 1st Circuit



July 3, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Young (s.d.o., vacated and remanded). Dissent [ada]. ICA s.d.o., filed 05/31/2018 [ada], 142 Haw. 358. Application for Writ of Certiorari, filed 10/10/2018. S.Ct. Order Accepting Application for Writ of Certiorari, filed 11/23/2018 [ada].

Circuit Court, 1st Circuit



July 2, 2019
S.Ct
SCPW-XX-XXXXXXX [ADA]
Young v. Nakamoto (Order Denying “Notice of Appeal to the State of Hawaii Supreme Court from Orders 5/8/2019 in the Circuit Court of the Third Circuit Pursuant to HRAP Rules 3(a)(1)(5), 21(a)(i)(ii)(iii), 24(b), & HRCP Rule 60(b)(3)”). Writs of Mandamus & Prohibition, filed 06/20/2019.

Original Proceeding



July 1, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
Wells Fargo Bank v. Detol (Order Rejecting Application for Writ of Certiorari). ICA s.d.o., filed 02/08/2019 [ada], 144 Haw. 60. Application for Writ of Certiorari, filed 05/06/2019.

Circuit Court, 1st Circuit



July 1, 2019
S.Ct
SCPR-XX-XXXXXXX [ADA]
In re Madden (Order Granting Petition to Resign and Surrender License).

Original Proceeding



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Ciber Inc. v. State (Order Approving Stipulation to Dismiss Appeal).

Circuit Court, 1st Circuit



June 28, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
In re AB (Order). ICA s.d.o., filed 11/30/2018 [ada], 143 Haw. 332. Motion for Reconsideration, filed 12/07/2018. ICA Order Denying Motion for Reconsideration, filed 12/12/2018 [ada]. Application for Writ of Certiorari, filed 03/31/2019. S.Ct. Order Accepting Application for  Writ of Certiorari, filed 05/23/2019 [ada].

Family Court, 3rd Circuit



June 28, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Weldon.  ICA mem. op., filed 04/25/2018 [ada], 142 Haw. 212.  Application for Writ of Certiorari, filed 07/25/2018.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 08/28/2018 [ada].

Circuit Court, 1st Circuit



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Prado (s.d.o., vacated and remanded). Dissenting Opinion by Ginoza, C.J. [ada].

District Court, 3rd Circuit, North and South Hilo Division



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Citibank v. Gaspar (s.d.o., vacated and remanded).

Circuit Court, 3rd Circuit



June 28, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Chang. Opinion of the Court by Pollack, J. [ada]. Dissenting Opinion by Recktenwald, C.J., in which Nakayama, J. joins [ada]. ICA s.d.o., filed 06/29/2018 [ada], 142 Haw. 489. Application for Writ of Certiorari, filed 11/29/2018. S.Ct. Order Accepting Application for Writ of Certiorari, filed 01/11/2019 [ada].

District Court, 1st Circuit



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Kaʻu Sunshine LLC v. Unknown Heirs or Assigns of Kanakalauai (Order Dismissing Appeal for Lack of Appellate Jurisdiction).

Circuit Court, 3rd Circuit



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Ciber Inc. v. State (Order Approving Stipulation to Dismiss Appeal).

Circuit Court, 1st Circuit



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Ciber Inc. v. State (Order Approving Stipulation to Dismiss Appeal).

Circuit Court, 1st Circuit



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Gouveia (Order Dismissing Appeal for Lack of Appellate Jurisdiction).

Circuit Court, 1st Circuit



June 28, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Abrigo. Concurring in the Judgment, and Dissenting Opinion by Recktenwald, C.J., in which Nakayama, J. joins [ada]. ICA s.d.o., filed 06/25/2018 [ada], 142 Haw. 462. Application for Writ of Certiorari, filed 09/04/2018. S.Ct. Order Accepting Application for Writ of Certiorari, filed 10/17/2018 [ada].

District Court, 1st Circuit, Honolulu Division



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Trustees of the Estate of Bernice Pauahi Bishop v. Au (s.d.o., affirmed). Motion for Reconsideration, filed 07/04/2019. ICA Order Denying Motion for Reconsideration, filed 07/09/2019 [ada].

Circuit Court, 1st Circuit



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
In re Hart (Order Granting Motion to Dismiss Appeal).

Circuit Court, 1st Circuit



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Kaehu (s.d.o., affirmed).

Circuit Court, 1st Circuit



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Bossart v. JPMorgan Chase Bank, N.A. (Order Approving Stipulation to Dismiss Appeal).

Circuit Court, 5th Circuit



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Skahan v. Stutts Construction Company, Inc. (Order Dismissing Appeal). Motion for Reconsideration, filed 06/29/2019. ICA Order Denying June 29, 2019 HRAP Rule 40 Motion for Reconsideration of June 28, 2019 Order Dismissing Appeal, filed 07/05/2019 [ada].

Labor and Industrial Relations Appeals Board



June 28, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Matuu. ICA s.d.o., filed 09/29/2017 [ada], 141 Haw. 127. Application for Writ of Certiorari, filed 01/16/2018. S.Ct. Order Accepting Application for Writ of Certiorari, filed 02/27/2018 [ada].

Circuit Court, 1st Circuit



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Wright v. Miyake Concrete Accessories, Inc. (s.d.o., dismissed and affirmed). Consolidated with Case Nos. CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX. Application for Writ of Certiorari, filed 12/18/2017. S.Ct. Order Dismissing Application for Writ of Certiorari, filed 12/29/2017 [ada].

Circuit Court, 2nd Circuit



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
First Hawaiian Bank v. Horner (s.d.o., affirmed). Motion for Reconsideration, filed 07/08/2019.

Circuit Court, 1st Circuit



June 28, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Wells Fargo Bank, N.A. v. Pierce (s.d.o., vacated and remanded).

Circuit Court, 5th Circuit



June 27, 2019
S.Ct
SCAP-XX-XXXXXXX [ADA]
Civil Beat Law Center for the Public Interest, Inc. v. City and County of Honolulu (Amended Opinion of the Court by Recktenwald, C.J.). S.Ct. Opinion, filed 06/26/2019.

Circuit Court, 1st Circuit



June 27, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Wilborn (Order Dismissing Appeal for Lack of Appellate Jurisdiction).

Circuit Court, 1st Circuit



June 27, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Victoria Ward Center, L.L.C. v. Gold Guys Holdings, LLC (mem. op., affirmed, vacated, and remanded). Consolidated with Case Nos. CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX.

Circuit Court, 1st Circuit



June 27, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Libero v. State (s.d.o., affirmed).

Circuit Court, 2nd Circuit



June 27, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Bright (s.d.o., affirmed).

Family Court, 5th Circuit



June 27, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Jones (mem. op., affirmed, vacated, and remanded). Consolidated with Case No. CAAP-XX-XXXXXXX.

Circuit Court, 1st Circuit



June 27, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Phan (s.d.o., affirmed).

Family Court, 2nd Circuit



June 26, 2019
S.Ct
SCAD-XX-XXXXXXX [ADA]
Office of Disciplinary Counsel v. Richards (Order of Disbarment). S.Ct. Order Granting Petition, filed 01/18/2018 [ada].

Original Proceeding



June 26, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Glenn (Order Accepting Application for Writ of Certiorari). ICA s.d.o., filed 02/21/2019 [ada], 144 Haw. 62. Application for Writ of Certiorari, filed 05/21/2019.

Circuit Court, 1st Circuit



June 26, 2019
S.Ct
SCPW-XX-XXXXXXX [ADA]
Grandinetti v. State (Order). Petition for Writ of Mandamus, filed 06/12/2019.

Original Proceeding



June 26, 2019
S.Ct
SCWC-XX-XXXXXXX [ADA]
Wells Fargo Bank, N.A. v. Cole (Order Rejecting Application for Writ of Certiorari). ICA s.d.o., filed 01/29/2019 [ada], 144 Haw. 6. Application for Writ of Certiorari, filed 04/26/2019.

Circuit Court, 3rd Circuit



June 26, 2019
S.Ct
SCAP-XX-XXXXXXX [ADA]
Civil Beat Law Center for the Public Interest, Inc. v. City and County of Honolulu. S.Ct. Amended Opinion of the Court by Recktenwald, C.J., filed 06/27/2019 [ada].

Circuit Court, 1st Circuit



June 26, 2019
ICA
CAAP-XX-XXXXXXX [ADA]
Ventures Trust 2013-I-H-R by MCM Capital Partners, LLC v. Laurin (s.d.o., affirmed). Consolidated with Case No. CAAP-XX-XXXXXXX.

Circuit Court, 2nd Circuit





1
2
3
…
12
Next »







Site Search







eCourt Kokua*
					For access to traffic cases, District Court criminal, Circuit Court criminal, Family Court criminal (adults) and appellate cases


Hoʻohiki
				  	For access to civil case information filed in the Circuit and Family Courts and certain civil cases of the District Courts (small and regular claims)


Jobs
			    	Search for jobs at the Judiciary


Efiling
			    	Case information



Placeholder

 
Language Services

Language Access Services Home
廣東話 / 广东话 | Cantonese
Kapasen Chuuk | Chuukese
Ilokano | Ilokano
日本語 | Japanese
한국어 | Korean
Kosrae | Kosraean
國語 / 普通话 | Mandarin
Kajin Majôl | Marshallese
Pohnpei | Pohnpeian
Gagana Samoa | Samoan
Español | Spanish
Tagalog | Tagalog
Lea faka-Tonga | Tongan
Tiếng Việt | Vietnamese








for Public
Contact Information
Pay Fines
Court Forms
Scam Alerts
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Volunteer Court Navigators at Maui District Court
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Feedback Form
for Litigants
Court Forms
Pay Fines
Search Court Records
Law Library
Internet Legal Resources
Attorney Information
Bilingual Attorneys
Child Custody Evaluators Registry
Feedback Form
for Attorneys
General Information
Efiling
Civil JEFS Info
Bar Application
Billingual Attorneys
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry
Feedback Form
for Jurors
Jury Service Information
Court Information
Contact Information
Feedback Form
Language Access
Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information
for Media
Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
ADA Assistance
ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information
Access to Justice
Access to Justice Commission
Access to Justice Initiatives
Access to Justice Rooms
Hawaii Self-Help Interactive Forms
Hawaii Legal Services Portal
Hawaii Online Pro Bono
Judiciary’s 20/20 Vision
Small Claims Court Q&A
Volunteer Court Navigators at Maui District Court
General Information
General Information
Contact Information
Pay Traffic Fines Online
Scam Alerts
Job Opportunities
Jury Service
Judiciary Overview
Court Administration
Business with Judiciary
Sealing Court Records
News & Reports
Press Releases
Legislative Update
Reports
In the Media
Oral Arguments
Media Guidelines
Speeches
Judicial Financial Disclosure Statements
Self-Help
Court Forms
Pay Traffic Fines Online
Traffic Cases
Request Court Records – Oahu
Collection Agency (MSB)
Self-Help Centers
Victim Services
Protective Orders
Mortgage Foreclosure
Sealing Court Records
Small Claims
Regular Claims
Divorce
Landlord-Tenant Claims
Tips on Going to Court
Services
ADA
Court Interpreting
Language Assistance
Law Library
Mediation/ADR
Children’s Justice Centers
Victim Services
Volunteer Court Navigators at Maui District Court
Volunteer Settlement Master Process
Vehicle Tracker
Courts
Supreme Court
Intermediate Court of Appeals
Circuit Court
District Court
Family Court
Land and Tax Appeal Courts
Administrative Adjudication
Commission on Judicial Conduct
Judicial Performance Reviews
Judicial Selection Commission
Judicial Financial Disclosure Statements
Legal References
Search Court Records
Proposed Rules Changes
Supreme Court Various Orders
Opinions
Court Rules
Internet Resources
Community Outreach
Courts in the Community
Civics Education
Volunteer Opportunities
Judiciary History Center
Divorce Law Seminar
Court Tours
Special Projects & Events
Courts in the Community
Criminal Pretrial Task Force
DWI Court
Environmental Court
Girls Court
Hawaii Courts Mobile App
HOPE Probation
Kona Judiciary Complex Project
Mental Health Court
STAE (Steps to Avoid Eviction
Veterans Treatment Court
Contact Us
Administrative Offices of the Courts
Courts of Appeal
Oahu – First Circuit
Maui – Second Circuit
Hawaii – Third Circuit
Kauai – Fifth Circuit
District Court Addresses
We Value Your Opinion Survey
 



	Follow us on Twitter
	Follow us on Facebook
	Follow us on Youtube
 © 2019 Hawaii State Judiciary. All rights reserved.
Privacy Policy  |  Terms of Use  |  Accessibility Information 
*The Hawaii Judiciary is not affiliated with Sustain Technologies, Inc. or with eCourt, which is a registered trademark of Sustain Technologies, Inc